Citation Nr: 0122584	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to the service-connected low back 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
December 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the veteran's service 
connected low back disability to 20 percent disabling 
effective October 10, 1997 and denied entitlement to service 
connection for bilateral knee and hip disabilities as 
secondary to the service-connected low back disability.  It 
is also noted that the veteran withdrew his request for a 
Travel Board hearing.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that his service connected low back 
disability is more severe than contemplated by the 20 percent 
evaluation assigned.  In addition, he claims that his 
bilateral knee and hip disabilities are secondary to his 
service connected low back disability.  

During the veteran's April 1999 RO hearing, the veteran 
testified that his low back disability is more severe than 
contemplated by the 20 percent evaluation assigned.  The 
veteran testified that he was awarded Social Security 
disability benefits in 1987 for his back disability.  He 
indicated that he was lifting a 20 pound box at work when his 
back gave out and he feel on his right knee.  The veteran 
indicated that he was awarded Workers' Compensation for his 
knee, but not his back.  The veteran also testified that in 
1973 he injured his left leg in an industrial accident.  He 
explained that his left leg and knee got pulled apart and 
trapped in between a metal container.  The veteran indicated 
that he was awarded Workers' Compensation for the injury to 
his left knee.  He testified that the physician he was seeing 
at the VAMC in Canton, Ohio, in the winter of 1998 told him 
that his left hip disability was related to his lower back 
disability.  This document is not of record.  The record 
shows that a decision dated January 2000 by the Social 
Security Administration discontinued the veteran's Social 
Security disability benefits as of February 28, 1998.

Since the veteran contends that his disability is more severe 
than reflected in the November 1997 VA examination and since 
this examination did not determine the nature and etiology of 
the veteran's bilateral knee and hip disabilities, the Board 
is unable to find that the record as it stands allows for an 
equitable and informed review of the veteran's appeal.  In 
addition, VA medical records, identified by the veteran, 
linking the veteran's left hip disability with his low back 
disability must be obtained and associated with the claims 
file.

Therefore, further development of the medical record is 
necessary with regard to the issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
implementing regulations at 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159), 3.326(a)). This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  Specifically, the RO 
should obtain the medical documentation 
from the Canton VAMC identified by the 
veteran in his April 1999 RO hearing 
which links his left hip disability to 
his service connected low back 
disability.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
current severity of his low back 
disability.  All indicated tests and 
studies should be accomplished to include 
x-rays and neurological testing.  The 
tests should include a complete test of 
range of motion of the veteran's lumbar 
spine.  The examination report should 
include responses to the following 
medical questions:

a. What is the veteran's ranges of motion 
for the lumbar spine?  In addition, state 
the normal ranges of motion for the 
lumbar spine, and describe each range of 
motion as normal, slight, moderate, or 
severe.

b. Does the veteran have ankylosis of the 
lumbar spine?  If so, is such ankylosis 
favorable or unfavorable?

c. Is there any listing of the spine?

d. Is there a positive Goldthwait's sign?

e. Is there loss of lateral motion with 
osteoarthritis changes or narrowing of 
joint spaces?

f. Is there any abnormal mobility on 
forced motion?

g. Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

h. Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

i. Does the veteran have intervertebral 
disc syndrome, and if so, is such 
syndrome mild, moderate, severe, or 
pronounced in degree?

j. If the veteran does have 
intervertebral disc syndrome, what is the 
frequency of the attacks of his 
intervertebral disc syndrome, or in other 
words, how much relief does he receive 
from his intervertebral disc syndrome?

k. If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examiner in conjunction 
with the examination so that he/she may 
review pertinent aspects of the veteran's 
medical history.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
bilateral knee and hip disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special tests and studies should be 
accomplished.  The examiner is requested 
to comment on the following questions:

a.  What is the nature and extent of the 
veteran's bilateral knee and hip 
disabilities, if any.

b. Whether it is at least as likely as 
not that any current bilateral knee and 
hip disabilities were caused or 
aggravated (worsening of underlying 
condition) by his service connected low 
back disability, or if whether any 
current bilateral knee or hip 
disabilities are causally linked to any 
incident of active military service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), and implementing regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a),  3.159 and 3.326(a)) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
38 U.S.C.A. §§ 5103, 5104(a) (West Supp. 
2001) are fully complied with and 
satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's 
claims can be granted.  If the claims 
remain denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




